DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered. Claims 12-19, 21, and 23 remain pending in the present application. 

Specification
The disclosure is objected to because of the following informalities: Applicant’s specification does not make reference to the specific structures amended into claim 17.  For instance, there is no mentioning of the curved portions and flat portion and that the relief protrusion extends from the second curved portion.  It is the Examiner’s position that these limitations are supported by Applicant’s originally filed figures, so that they do not constitute new matter, but it is suggested that the Applicant amend the specification to provide support and a brief explanation of the claim limitations.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Link US 8231147 (hereinafter Link).
Re. Cl. 23, Link discloses: A pipe clamp (30, Fig. 5) comprising: a first arm (31, Fig. 5) having a first mounting end (end of 31 closest to 34, Fig. 5) and a first insertion end (end of 31 closest to 33, Fig. 5) spaced apart from the first mounting end (see Fig. 5), the first arm defining a first arcuate recess (see Fig. 5, created by curve of 31) that extends at least partially between the first mounting end and the first insertion end (see Fig. 5), the first arm including a first extension element (32, Fig. 5) protruding in a cantilever manner (see Fig. 5, the element 32 protrudes in a cantilever away from 31 and towards the other 32);Page 4 of 15DOCKET NO.: 016292.022329PATENTApplication No.: 16/744,740Office Action Dated: June 4, 2021 a second arm (other 31, Fig. 5) having a second mounting end (see Fig. 5, end closest to 34) and a second insertion end (see Fig. 5, end closes to 33) spaced apart from the second mounting end (see Fig. 5), the second arm defining a second arcuate recess that extends at least partially between the second mounting end and the second insertion end (see Fig. 5, created by the curve of 31), the second arm including a second extension element (other 32, Fig. 5) protruding in a cantilever manner (see Fig. 5, the element 32 protrudes in a cantilever away from 31 and towards the other 32); a hinge (34, Fig. 5) positioned between the first arm and the second arm (see Fig. 5), the hinge being connected to the first mounting end of (see Fig. 5), the first arm being rotatable relative to the second arm about the hinge (see Fig. 5-6, rotation from the first position in Fig. 5 to the closed second position in Fig. 6), wherein the first arcuate recess and the second arcuate recess comprise a pipe recess configured to support a pipe within (see Fig. 4 and 6, configured to hold a pipe therien in the same manner as 20/10), and wherein the hinge, the first extension element, and the second extension element define a flex recess therebetween (see Fig. 5-6, flex opening or open space between 32s and 34a), wherein the first extension element is spaced apart from the second extension element to define an opening into the flex recess (space between 32’s as shown in Fig. 5-6), the opening having a width that is less than a width of the flex recess (Fig. 5-6).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ismert US 4260123 (hereinafter Ismert) in view of Link US 8231147 (hereinafter Link).
Re. Cl. 12, Ismert discloses: A pipe clamp (Fig. 2) comprising: a first arm (3, Fig. 2) having a first mounting end (see Fig. 2, end where 27 lies) and a first insertion end (see 21, Fig. 2) spaced apart from the first mounting end (see Fig. 2), the first arm defining a first arcuate recess (5, Fig. 2) that extends at least partially between the first mounting end and the first insertion end (see Fig. 2); a second arm (4, Fig. 2) having a second mounting end (see Fig. 2, end where 28 is) and a second insertion end (see 22, Fig. 2) spaced apart from the second mounting end (see Fig. 2), the second arm (24, Fig. 2) that extends at least partially between the second mounting end and the second insertion end (see Fig. 2), a hinge (36, Fig. 2) positioned between the first arm and the second arm (see Fig. 2-3), the hinge being connected to the first mounting end of the first arm and to the second mounting end of the second arm (see Fig. 2), the first arm being rotatable relative to the second arm about the hinge (see Fig. 3), wherein the first arcuate recess and the second arcuate recess comprise a pipe recess configured to support a pipe within (see Fig. 1).
Re. Cl. 14, Ismert discloses: the first mounting end defines a first mounting channel therethrough (see 31 on 3 Fig. 3) and the second mounting end defines a second mounting channel therethrough (see 31 on 4, Fig. 3), wherein the first mounting channel, the second mounting channel, and the flex recess are aligned along an insertion direction and configured to receive a fastener therethrough for mounting the pipe clamp to a mounting surface (see 8, Fig. 2 and 4).
Re. Cl. 12-13, Ismert discloses that the ends of the arcuate recesses are spaced apart from one another to define a flex recess (see Fig. 2, distance between ends 7 of the arcuate members) but does not disclose the first arm including a first extension element, the second arm including a second extension element, and wherein the hinge, the first extension element, and the second extension element define a flex recess therebetween, wherein the first extension element is spaced from the second extension element to define an opening into the recess, the opening having a width that is less than a width of the recess (Cl. 12) or wherein the first extension element and the second extension element further define a portion of the pipe recess (Cl. 13).  Link discloses a pipe clamp (Fig. 5) which includes a first and second arm (31s, Fig. 5) and a hinge (see 34, Fig. 5), wherein the first and second arms include a first and second extension element (32s, Fig. 5-6); wherein the hinge, the first extension element, and the second extension element defines a flex recess therein (see recess within 34, Fig. 1), wherein the first and second extension element are spaced apart from one another to define an opening into the recess (see Fig. 5-6, distance between 32s), the opening having a width that is less than a width of the recess (see Fig. 6, the distance between 32s is less than a width of the circular opening within 34); wherein the first extension element and the second extension element further define a portion of the pipe recess (see Fig. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hinge of Ismert with the hinge of Link since Link states that such a modification constantly forces the semi-annular portions (31) to their closed positions (Col. 5, Lines 15-18). Such a modification would provide the advantage of closing on its own so the user would not have to hold the two sides closed before driving the fastener through the device.
Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ismert in view of Link as applied to claims 12-14 above, and in further view of Bradley US 5739474 (hereinafter Bradley).

    PNG
    media_image1.png
    372
    447
    media_image1.png
    Greyscale

Re. Cls. 15-16 and 18, Ismert disclose the second arm has an arm mounting surface (18, Fig. 4) configured to abut against the mounting surface (see Fig. 4), the arm mounting surface being substantially perpendicular to the insertion direct (see Fig. 4); the second arm defines an opening of the second mounting channel (see Fig. 2 and 4, where 32 pokes out); but does not disclose the arm mounting surface defining a relief recess, the relief recess is positioned at the mounting end of the second arm; the relief recess is a first relief recess, wherein the second arm includes a second relief recess that is recessed from the mounting surface at the second mounting end, wherein the first relief recess and the second relief recess are positioned on opposing sides of the opening of the second mounting channel.  Bradley discloses a pipe clamp (Fig. 1) which includes an arm mounting surface (see 5, Fig. 1) which rests against a surface (see Fig. 3) when secured to the surface.  Re. Cls. 15-16 and 18, Bradley discloses a relief recess (see annotated figure 4), the relief recess is positioned at the mounting end of the second arm; the relief recess is a first relief recess (see annotated figure 4), wherein the second arm includes a second relief recess (see annotated figure 4) that is recessed from the mounting surface at the second mounting end, wherein the first relief recess and the second relief recess are positioned on opposing sides of the opening of the second mounting channel (see 19, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arm mounting surface of Ismert to have the relief recesses of Bradley since Brandley states that such a modification enables the device to contain any flashing driven out of the device so that it does not go below the plane of the bottom surface (Col. 6, Lines 5-10).  This modification would ensure that the arm mounting surface lies flat against the mounting surface. Re. the limitation “the relief recess is positioned at the mounting end of the second arm,” it is the Examiner’s position that the proposed combination would meet this limitation since Ismert illustrates the fastener penetrating the mounting end (see Fig. 1) and put putting the relief recesses where the fastener penetrates as disclosed by Bradley, the claimed orientation would be achieved.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ismert in view of Link as applied to claims 12-14 above, and in further view of Schmidt US 8882059 (hereinafter Schmidt).
Re. Cl. 19, Ismert does not disclose the insertion end of the first arm is chamfered, and wherein the insertion end of the second arm is chamfered. Schmidt discloses a pipe clamp (Fig. 1) which includes fingers (7 and 8) at insertion ends of opposing arms (see Fig. 1).  Re. Cl. 19, Schmidt discloses that it is known to put a (Col. 3, Lines 11-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion ends of the first and second arms of Ismert to be chamfered as disclosed by Schmidt since Schmidt states that such a modification provides for progressive engagement of the fingers with the pipe during insertion of the pipe (Col. 3, Lines 11-14).  Such a modification would enable the user to press the clamps over the pipe rather than having to open the hinge entirely.
Allowable Subject Matter
Claims 17 and 21 are allowable over the prior art of record.
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive.
Re. Applicant’s argument that the Examiner has misapplied the Ismert reference and therefore the reference fails to teach a first and second extension element, the Examiner disagrees.  It is the Examiner’s position that the Applicant does not provide a special definition for the term “extension” and therefore the term is given its broadest reasonable interpretation consistent with the specification per MPEP 2111.  Applicant’s specification merely states that the extensions are included in the first and second arms and does not provide any specific definition as to what they consider them to be “extending” relative to.  Therefore, it is the Examiner’s position that the ends of the inner portions of the arcuate arms (see 7, Fig. 2 of Ismert) constitute “extension elements” 
Re. Applicant’s argument that the fact that Ismert and Link can be combined is insufficient to establish a prima facie case of obviousness, the Examiner disagrees with the Applicant’s position.  Applicant appears to be arguing that the Examiner’s conclusion is based upon conclusory statement and not an objective reason as to why one of ordinary skill would make the proposed replacement.  However, as can be clearly seen in the rejection above, the Examiner recited a specific reason to replace the hinges which is found in the Link disclosure itself.  Link states that the specific hinge structure, which matches what is currently claimed, is intended to provide a constant force to the arms biasing them towards one another (Col. 5, Lines 15-18) and therefore would provide a clear advantage since the user would not have to hold the two sides closed before driving the fastener through the device.  This is not a conclusory statement but a statement of fact pulled directly from the Link disclosure as to why the particular hinge structure used provides an advantage.  Applicant appears to argue that it cannot be assumed that the Ismert structure doesn’t already provide that advantage.  This rejection is not based on assumptions but factual evidence included in both the references cited.  Applicant’s position is not persuasive since nothing in Ismert even remotely hints at an inward biasing of the arms. One cannot rely on information that 
Re. Applicant’s argument that replacing the hinge of Ismert with the hinge of Link would render the pipe clamp in Ismert unsatisfactory for its intended purpose, the Examiner disagrees.  Applicant bases their argument on the assumption that the fastener in Ismert is equivalent to the hinge member of Link since they hold the arms in a closed position.   It is the Examiner’s position that this is a false equivalence.  Ismert includes a hinge (see 36, Fig. 2-3) itself which enables for opening and closing of the device which would appear to be logically compared to the hinge in Link.  Ismert discloses that the fastener functions to draw the arms tightly together (Col. 2, Lines 12-15) would be better compared to the locking means (40 and 50, Fig. 5-6) in the Examiner’s position since they perform the same function (e.g. locking/holding the two parts in a closed configuration).  Therefore, by comparing equivalent or like structure in both references, the proposed modification would not render the Ismert device unsatisfactory for its intended purpose as argued by the Applicant but provide the advantage discussed above
Applicant’s arguments, see Remarks, filed 10/4/2021, with respect to claim 17 have been fully considered and are persuasive.  The previous grounds of rejection of have been withdrawn. 
Re. Applicant’s argument that none of the prior art of record discloses the claim limitations in newly added claim 23, the Examiner disagrees.  As can be seen above, it is the Examiner’s position that claim 23 is anticipated by the Link reference. Specifically, .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Humber US 6073891, Logsdon US 4442994 and Ismert US 7207530 disclose known pipe clamps which have arm members forming a pipe receiving recess and are particular pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632